647 S.E.2d 95 (2007)
FARM BUREAU
v.
ARMWOOD, et al.
No. 99A07.
Supreme Court of North Carolina.
May 10, 2007.
R. Michael Strickland, Glenn C. Raynor, Raleigh, for N.C.Farm Bureau.
John Bramble, Charles David Creech, New Bern, for Armwood, et al.
Garth Gersten, Durham, for Insurers Asso. & Ins. Asso.
James W. Bryan, Daniel W. Koenig, Greensboro, for Trucking Industry Defense Asso.
David L. Brown, Greensboro, for Asso. of Defense Attorneys.
The following order has been entered on the motion filed on the 8th day of May 2007 by Defendants for Extension of Time to File Brief:
"Motion Allowed. Defendant (Armwood, et al) shall have up to and including the 20th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of May 2007."
Justice HUDSON recused.